Exhibit 10.64
03/09
Israel Grant
FINISAR CORPORATION
RESTRICTED STOCK UNIT ISSUANCE AGREEMENT
102 CAPITAL GAINS TRACK GRANT
     RECITALS
A. This Agreement applies only to persons who are subject to taxation by the
State of Israel with respect to Awards.
B. The Board has adopted the Plan and the Appendix — Israeli Taxpayers to the
Plan (the “Appendix”) for the purpose of attracting and retaining the services
of selected employees who provide services to a Participating Company.
C. The Participant is to render valuable services to a Participating Company and
the Board has approved the award of restricted stock units to the Participant
pursuant to this Agreement.
D. Capitalized terms not otherwise defined herein shall have the meaning
assigned to them in the Plan or in the Appendix.
     NOW, THEREFORE, it is hereby agreed as follows:
          1. Grant of Restricted Stock Units. The Company hereby awards to the
Participant, as of the Award Date, an award of 102 Capital Gains Track Grant
(the “Award”) of restricted stock units under the Plan and the Appendix. Each
restricted stock unit represents the right to receive one share of Common Stock
on the vesting date of that unit. The number of shares of Common Stock subject
to the awarded restricted stock units, the applicable vesting schedule for the
restricted stock units and the underlying shares, the dates on which those
vested shares shall be issued and the remaining terms and conditions governing
the Award shall be as set forth in this Agreement.
          2. The Award shall be held by the Trustee and any shares under the
Award shall be issued on the Participant’s behalf to the Trustee under the
provisions of the 102 Capital Gains Track and will be held by the Trustee for
the period stated in Section 102 and the Rules.
AWARD SUMMARY

     
Award Date:
  __________________
Participant:
  __________________
Number of Shares
  *** shares of Common Stock (the “Shares”)
Subject to Award:
   
Vesting Schedule:
  The Participant shall vest with respect to the Shares as follows: ***********
(the “Vesting Schedule”). The Shares may vest on an accelerated basis prior to
these vesting dates in accordance with the provisions of Paragraphs 3 and 4 of
this Agreement. In no event shall any Shares vest after the date of the
Participant’s termination of Service.

 



--------------------------------------------------------------------------------



 



     
Issuance Dates:
  Each Share in which the Participant vests in accordance with the foregoing
Vesting Schedule shall be issued on the date (the “Issuance Date”) on which that
Share so vests or as soon thereafter as administratively practicable, but in no
event later than ********************.

          3. Limited Transferability. Prior to actual receipt of the Shares
which vest and become issuable hereunder, and subject to the Required Holding
Period, the Participant may not transfer any interest in the Award or the
underlying Shares. Any Shares which vest hereunder but which otherwise remain
unissued at the time of the Participant’s death may be transferred pursuant to
the provisions of the Participant’s will or the laws of descent and
distribution, subject to receiving a written consent by the transferee to pay
any amounts payable in connection with the Shares according to the provisions of
the Plan and the Appendix and otherwise abide by all the terms of the Plan.
          4. Cessation of Service.
               (a) Except to the extent otherwise provided in Paragraph 3(b)
below, should the Participant cease Service for any reason prior to vesting in
one or more Shares subject to this Award, then the Award will be immediately
cancelled with respect to those unvested Shares, and the number of restricted
stock units will be reduced accordingly. The Participant shall thereupon cease
to have any right or entitlement to receive any Shares under those cancelled
units.
               (b) Should the Participant cease Service as a result of a
Termination After Change in Control, then the Participant shall immediately,
upon the date of such cessation, fully vest in the Award. The Shares subject to
those vested units will be issued on the Issuance Date triggered by the
termination.
          5. Change in Control.
               (a) Any restricted stock units subject to this Award at the time
of a Change in Control may be assumed by the surviving, continuing, successor or
purchasing corporation or parent thereof (the “Acquiring Corporation”) or
substituted with a substantially equivalent award for the Acquiring
Corporation’s stock. In the event the restricted stock units are not to be so
assumed or substituted, then the Participant shall fully vest in the Award
immediately prior to the effective date of the Change in Control. The Shares
subject to those vested units will be issued on the Issuance Date triggered by
the Change in Control.
               (b) In the event this Award is assumed, the Restricted Stock
Units subject to the Award shall be adjusted immediately after the consummation
of the Change in Control so as to apply to the number and class of securities
into which the Shares subject to those units immediately prior to the Change in
Control would have been converted in consummation of that Change in Control had
those Shares actually been issued and outstanding at that time.
               (c) This Agreement shall not in any way affect the right of the
Company to adjust, reclassify, reorganize or otherwise change its capital or
business structure or

2



--------------------------------------------------------------------------------



 



to merge, consolidate, dissolve, liquidate or sell or transfer all or any part
of its business or assets.
          6. Adjustment in Shares. In the event of any stock dividend, stock
split, reverse stock split, recapitalization, combination, reclassification, or
other similar change in the capital structure of the Company, appropriate
adjustments shall be made to the total number and/or class of securities
issuable pursuant to this Award. The adjustments shall be made by the Board in
such manner as the Board deems appropriate and such adjustments shall be final,
binding and conclusive.
          7. Issuance of Shares of Common Stock.
               (a) On the Issuance Date or as soon thereafter as practicable,
the Company shall issue to the Trustee on behalf of the Participant a
certificate (which may be in electronic form) for the number of shares of Common
Stock underlying the restricted stock units which vest under the Award on such
date.
               (b) At the earlier of the time the Award or the vested Shares are
sold or withdrawn from the Trustee, the Company shall withhold from payroll and
any other amounts payable to the Participant any sums required to satisfy the
withholding obligations of the Participating Company Group, if any, which arise
in connection with the Award.
               (c) In no event will any fractional shares be issued.
               (d) The holder of this Award shall not have any stockholder
rights, including voting or dividend rights, with respect to the Shares subject
to the Award until the Trustee on behalf of the Participant becomes the record
holder of those Shares following their actual issuance.
          8. Compliance with Laws and Regulations.
               (a) The issuance of shares of Common Stock pursuant to the Award
shall be subject to compliance by the Company and the Participant with all
applicable requirements of law relating thereto and with all applicable
regulations of any stock exchange (or the NASDAQ Stock Market, if applicable) on
which the Common Stock may be listed for trading at the time of such issuance.
               (b) The inability of the Company to obtain approval from any
regulatory body having authority deemed by the Company to be necessary to the
lawful issuance of any Common Stock hereby shall relieve the Company of any
liability with respect to the non-issuance of the Common Stock as to which such
approval shall not have been obtained. The Company, however, shall use its best
efforts to obtain all such approvals.
          9. Successors and Assigns. Except to the extent otherwise provided in
this Agreement, the provisions of this Agreement shall inure to the benefit of,
and be binding upon, the Company and its successors and assigns and the
Participant, the Participant’s assigns, the

3



--------------------------------------------------------------------------------



 



legal representatives, heirs and legatees of the Participant’s estate and any
beneficiaries of the Award designated by the Participant.
          10. Notices. Any notice required to be given or delivered to the
Company under the terms of this Agreement shall be in writing and addressed to
the Company at its principal corporate offices. Any notice required to be given
or delivered to the Trustee shall be in writing and addressed to the Trustee at
its principal corporate offices. Any notice required to be given or delivered to
the Participant shall be in writing and addressed to the Participant at the
address indicated below Participant’s signature line on this Agreement. All
notices shall be deemed effective upon personal delivery or upon deposit in the
U.S. mail, postage prepaid and properly addressed to the party to be notified.
          11. Construction. This Agreement and the Award evidenced hereby are
made and granted pursuant to the Plan and the Appendix and are in all respects
limited by and subject to the terms of the Plan and the Appendix. All decisions
of the Board with respect to any question or issue arising under the Plan, the
Appendix or this Agreement shall be conclusive and binding on all persons having
an interest in the Award.
          12. Governing Law. The interpretation, performance and enforcement of
this Agreement shall be governed by the laws of the State of Israel.
          13. Employment at Will. Except as may otherwise be set forth in the
Participant’s employment agreement, nothing in this Agreement, the Plan or in
the Appendix shall confer upon the Participant any right to continue in service
for any period of specific duration or interfere with or otherwise restrict in
any way the rights of the Company (or any Parent Corporation or Subsidiary
Corporation employing or retaining the Participant) or of the Participant, which
rights are hereby expressly reserved by each, to terminate the Participant’s
service at any time for any reason, with or without cause, subject to compliance
with local law and the terms of any employment agreement.
          14. Income Taxation. The Award is intended to be a 102 Capital Gains
Track Grant. The Participant hereby acknowledges and agrees as follows:
               (a) The Participant understands the provisions of Section 102 and
the applicable tax track of this grant.
               (b) The Participant agrees to the terms and conditions of the
Trust Agreement.
               (c) Subject to the provisions of Section 102, the Participant
confirms that the Participant shall not sell nor transfer the Award or the
Shares from the Trustee until the end of the Required Holding Period.
               (d) If the Participant sells or withdraws the shares of Common
Stock from the Trust before the end of the Required Holding Period as defined in
Section 102 (“Violation”), either (A) the Participant shall reimburse the
Company within three (3) days of its

4



--------------------------------------------------------------------------------



 



demand for the employer portion of the payment by the Company to the National
Insurance Institute plus linkage and interest in accordance with the law, as
well as any other expense that the Company shall bear as a result of the said
Violation or (B) the Participant agrees that the Company may, in its sole
discretion, deduct such amounts directly from any amounts to be paid to the
Participant as a result of his or her disposition of the Shares.
               (e) The Participant understands that this grant is conditioned
upon the receipt of all required approvals from the tax authorities.
               (f) All tax consequences under any applicable law which may arise
from the grant of the Award, from the holding or sale of the Shares by or on
behalf of the Participant, shall be borne solely by the Participant. The
Participant shall indemnify the Company and/or Affiliate and/or Trustee, as the
case may be, and hold them harmless, against and from any liability for any such
tax or any penalty, interest or indexing.
          15. Nature of Grant; No Entitlement; No Claim for Compensation. In
accepting the grant of this Award for the number of Shares as specified above,
the Participant acknowledges the following:
               (a) The Plan and the Appendix are established voluntarily by the
Company, it is discretionary in nature and may be modified, amended, suspended
or terminated by the Company at any time.
               (b) The grant of this Award is voluntary and occasional and does
not create any contractual or other right to receive future grants of awards, or
benefits in lieu of awards, even if awards have been granted repeatedly in the
past.
               (c) All decisions with respect to future awards, if any, will be
at the sole discretion of the Board.
               (d) The Participant is voluntarily participating in the Plan.
               (e) This Award is an extraordinary item that does not constitute
compensation of any kind for services of any kind rendered to a Participating
Company (including, as applicable, the Participant’s employer) and which is
outside the scope of the Participant’s employment contract, if any.
               (f) This Award is not part of the Participant’s normal or
expected compensation or salary for any purpose, including, but not limited to,
calculating any severance, resignation, termination, redundancy, end of service
payments, bonuses, long-service awards, pension or retirement benefits or
similar payments.
               (g) In the event that the Participant’s employer is not the
Company, the grant of the Award will not be interpreted to form an employment
contract or relationship with the Company and, furthermore, the grant of the
Award will not be interpreted to form an

5



--------------------------------------------------------------------------------



 



employment contract with the Participant’s employer or any Parent Corporation or
Subsidiary Corporation.
               (h) The future value of the underlying Shares is unknown and
cannot be predicted with certainty.
               (i) In consideration of the grant of this Award, no claim or
entitlement to compensation or damages shall arise from termination of the Award
or diminution in value of the Award or any of the Shares issuable under the
Award from termination of the Participant’s employment by the Company or the
Participant’s employer, as applicable (and for any reason whatsoever and whether
or not in breach of contract or local labor laws), and the Participant
irrevocably releases the Participant’s employer, the Company and its Parent
Corporations and Subsidiary Corporations, as applicable, from any such claim
that may arise; if, notwithstanding the foregoing, any such claim is found by a
court of competent jurisdiction to have arisen, then, by signing this Agreement,
the Participant shall be deemed to have irrevocably waived his or her
entitlement to pursue such claim.
          16. Data Privacy.
               (a) The Participant hereby explicitly and unambiguously consents
to the collection, use and transfer, in electronic or other form, of the
Participant’s personal data as described in this Agreement by and among, as
applicable, the Company and its Parent Corporations and Subsidiary Corporations
for the exclusive purpose of implementing, administering and managing the
Participant’s participation in the Plan.
               (b) The Participant understands that the Company and its Parent
Corporations and Subsidiary Corporations, as applicable, hold certain personal
information about the Participant regarding his or her employment, the nature
and amount of the Participant’s compensation and the fact and conditions of the
Participant’s participation in the Plan, including, but not limited to, the
Participant’s name, home address and telephone number, date of birth, social
insurance number or other identification number, salary, nationality, job title,
any shares of stock or directorships held in the Company and its Parent
Corporations and Subsidiary Corporations, details of all options, awards or any
other entitlement to shares of stock awarded, canceled, exercised, vested,
unvested or outstanding in the Participant’s favor, for the purpose of
implementing, administering and managing the Plan (the “Data”). The Participant
understands that the Data may be transferred to the Trustee and any third
parties assisting in the implementation, administration and management of the
Plan, that these recipients may be located in the Participant’s country, or
elsewhere, and that the recipient’s country may have different data privacy laws
and protections than the Participant’s country. The Participant understands that
the Participant may request a list with the names and addresses of any potential
recipients of the Data by contacting his or her local human resources
representative. The Participant authorizes the recipients to receive, possess,
use, retain and transfer the Data, in electronic or other form, for the purposes
of implementing, administering and managing the Participant’s participation in
the Plan, including any requisite transfer of such Data as may be required to a
broker or other third party. The

6



--------------------------------------------------------------------------------



 



Participant understands that the Data will be held only as long as is necessary
to implement, administer and manage the Participant’s participation in the Plan.
The Participant understands that he or she may, at any time, view the Data,
request additional information about the storage and processing of the Data,
require any necessary amendments to the Data or refuse or withdraw the consents
herein, in any case without cost, by contacting in writing the Participant’s
local human resources representative. The Participant understands, however, that
refusing or withdrawing his or her consent may affect the Participant’s ability
to participate in the Plan. For more information on the consequences of refusal
to consent or withdrawal of consent, the Participant understands that the
Participant may contact his or her local human resources representative.
          17. Electronic Delivery. The Company may deliver any documents related
to the Award, the Plan, the Appendix or future awards that may be granted under
the Plan or the Appendix by electronic means. Such means of electronic delivery
include, but do not necessarily include, the delivery of a link to a Company
intranet or the internet site of a third party involved in administering the
Plan, the Appendix, the delivery of the documents via e-mail or such other means
of electronic delivery specified by the Company. The Participant hereby
acknowledges that the Participant has read this provision and consents to the
electronic delivery of the documents. The Participant acknowledges that the
Participant may receive from the Company a paper copy of any documents delivered
electronically at no cost to the Participant by contacting the Company by
telephone or in writing. The Participant further acknowledges that the
Participant will be provided with a paper copy of any documents if the attempted
electronic delivery of such documents fails. Similarly, the Participant
understands that the Participant must provide the Company with a paper copy of
any documents if the attempted electronic delivery of such documents fails.

7



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties have executed this Agreement on the day and
year first indicated above.

            FINISAR CORPORATION
      By:           Title:        

            PARTICIPANT
      Signature:          Name:           Address:                 

8



--------------------------------------------------------------------------------



 



APPENDIX A
DEFINITIONS
The following definitions shall be in effect under the Agreement:
          A. Agreement shall mean this Restricted Stock Unit Issuance Agreement.
          B. Award shall mean the award of restricted stock units made to the
Participant pursuant to the terms of the Agreement.
          C. Award Date shall mean the date the restricted stock units are
awarded to the Participant pursuant to the Agreement and shall be the date
indicated in Paragraph 1 of the Agreement.
          D. Board shall mean the Company’s Board of Directors and any committee
of the Board appointed to administer the Plan.
          E. Cause shall mean any of the following: (i) the Participant’s theft,
dishonesty, or falsification of any Participating Company documents or records;
(ii) the Participant’s improper use or disclosure of a Participating Company’s
confidential or proprietary information; (iii) any action by the Participant
which has a detrimental effect on a Participating Company’s reputation or
business; (iv) the Participant’s failure or inability to perform any reasonable
assigned duties after written notice from a Participating Company of, and a
reasonable opportunity to cure, such failure or inability; (v) any material
breach by the Participant of any employment agreement between the Participant
and a Participating Company, which breach is not cured pursuant to the terms of
such agreement; or (vi) the Participant’s conviction (including any plea of
guilty or nolo contendere) of any criminal act which impairs the Participant’s
ability to perform his or her duties with a Participating Company.
          F. Change in Control shall mean an Ownership Change Event or a series
of related Ownership Change Events (collectively, a “Transaction”) wherein the
stockholders of the Company immediately before the Transaction do not retain
immediately after the Transaction, in substantially the same proportions as
their ownership of shares of the Company’s voting stock immediately before the
Transaction, direct or indirect beneficial ownership of more than fifty percent
(50%) of the total combined voting power of the outstanding voting securities of
the Company or, in the case of a sale, exchange or transfer of all or
substantially all of the assets of the Company, the corporation or other
business entity to which the assets of the Company were transferred (the
“Transferee”), as the case may be. For purposes of the preceding sentence,
indirect beneficial ownership shall include, without limitation, an interest
resulting from ownership of the voting securities of one or more corporations or
other business entities which, as a result of the Transaction, own the Company
or the Transferee, as the case may be, either directly or through one or more
subsidiary corporations or other business entities. The Board shall have the
right to determine whether multiple sales or exchanges of the voting securities
of the Company or multiple Ownership Change Events are related, and its
determination shall be final, binding and conclusive.

A-1



--------------------------------------------------------------------------------



 



          G. Code shall mean the Internal Revenue Code of 1986, as amended.
          H. Common Stock shall mean shares of the Company’s common stock.
          I. Company shall mean Finisar Corporation, a Delaware corporation, and
any successor corporation.
          J. Director shall mean a member of the Board or of the board of
directors of any other Participating Company.
          K. Employee shall mean any person treated as an employee (including an
officer or a Director who is also treated as an employee) in the records of a
Participating Company; provided, however, that neither service as a Director nor
payment of a director’s fee shall be sufficient to constitute employment for
purposes of the Plan.
          L. Exchange Act shall mean the Securities Exchange Act of 1934, as
amended.
          M. Fair Market Value per share of Common Stock, as of any date, shall
mean the value of a share of Common Stock as determined by the Board, in its
discretion, or by the Company, in its discretion, if such determination is
expressly allocated to the Company herein, subject to the following:
          (i) If, on such date, the Common Stock is listed on a national or
regional securities exchange or market system, the Fair Market Value of a share
of Common Stock shall be the closing price of a share of Common Stock (or the
mean of the closing bid and asked prices of a share of Common Stock if the
Common Stock is so quoted instead) as quoted on the NASDAQ National Market, the
NASDAQ SmallCap Market or such other national or regional securities exchange or
market system constituting the primary market for the Common Stock, as reported
in the Wall Street Journal or such other source as the Company deems reliable.
If the relevant date does not fall on which the Common Stock has traded on such
securities exchange or market system, the date on which the Fair Market Value
shall be established shall be the last day on which the Common Stock was so
traded prior to the relevant date, or such other appropriate day as shall be
determined by the Board, in its discretion.
          (ii) If, on such date, the Common Stock is not listed on a national or
regional securities exchange or market system, the Fair Market Value of a share
of Common Stock shall be as determined by the Board in good faith without regard
to any restriction other than a restriction which, by its terms, will never
lapse.
          N. Good Reason shall mean any one or more of the following that occurs
without the Participant’s consent:
          (i) a material diminution in the Participant’s authorities, duties, or
responsibilities compared to the Participant’s authorities, duties or

A-2



--------------------------------------------------------------------------------



 



responsibilities with the Participating Company Group immediately prior to the
date of the Change in Control;
          (ii) a material change in the location of the principle place of the
Participant’s Service (for this purpose a location that is more than fifty (50)
miles from the Participant’s principal place of Service immediately prior to the
date of the Change in Control shall be deemed to be material); or
          (iii) a material reduction by the Participating Company Group of the
Participant’s base salary in effect immediately prior to the date of the Change
in Control (unless reductions comparable in amount and duration are concurrently
made for all other employees of the Participating Company Group with
responsibilities, organizational level and title comparable to the
Participant’s);
     provided, however, that none of the events specified above shall constitute
grounds for Good Reason unless the Participant shall have notified the
Participating Company employing the Participant in writing describing the event
which constitutes grounds for Good Reason within sixty (60) days following the
occurrence of such event and the Participating Company shall have failed to cure
such event within thirty (30) days after the Participating Company’s receipt of
such written notice in which case the Participant’s employment shall terminate
upon expiration of such thirty (30)-day cure period.
          O. Ownership Change Event shall be deemed to have occurred if any of
the following occurs with respect to the Company: (i) the direct or indirect
sale or exchange in a single or series of related transactions by the
stockholders of the Company of more than fifty percent (50%) of the voting stock
of the Company; (ii) a merger or consolidation in which the Company is a party;
(iii) the sale, exchange, or transfer of all or substantially all of the assets
of the Company; or (iv) a liquidation or dissolution of the Company.
          P. Parent Corporation shall mean any present or future “parent
corporation” of the Company as defined in Section 424(e) of the Code.
          Q. Participant shall mean the person to whom the Award is made
pursuant to the Agreement.
          R. Participating Company shall mean the Company or any Parent
Corporation or Subsidiary Corporation.
          S. Participating Company Group shall mean, at any point in time, all
corporations collectively which are then Participating Companies.
          T. Plan shall mean the Company’s 2005 Stock Incentive Plan.
          U. Service shall mean the Participant’s employment or service with the
Participating Company Group, whether in the capacity of an Employee or a
Director. The Participant’s Service shall not be deemed to have terminated
merely because of a change in the capacity in which the Participant renders
Service to the Participating Company Group or a

A-3



--------------------------------------------------------------------------------



 



change in the Participating Company for which the Participant renders such
Service, provided that there is no interruption or termination of the
Participant’s Service. Furthermore, the Participant’s Service with the
Participating Company Group shall not be deemed to have terminated if the
Participant takes any military leave, sick leave, or other bona fide leave of
absence approved by the Company. Notwithstanding the foregoing, unless otherwise
designated by the Company or required by law, a leave of absence shall not be
treated as Service for purposes of determining the Participant’s vested Shares.
The Participant’s Service shall be deemed to have terminated either upon an
actual termination of Service or upon the corporation for which the Participant
performs Service ceasing to be a Participating Company. The Participant’s period
of Service shall not include any period of notice of termination of employment,
whether expressed or implied, and shall be determined solely by this Agreement
and without reference to any other agreement, written or oral, including the
Participant’s contract of employment. Subject to the foregoing, the Company, in
its discretion, shall determine whether the Participant’s Service has terminated
and the effective date of such termination.
          V. Subsidiary Corporation shall mean any present or future “subsidiary
corporation” of the Company as defined in Section 424(f) of the Code.
          W. Termination After Change in Control shall mean either of the
following events occurring upon or within twelve (12) months after a Change in
Control:
          (i) termination by the Participating Company Group of the
Participant’s Service for any reason other than for Cause; or
          (ii) the Participant’s resignation for Good Reason from all capacities
in which the Participant is then rendering Service.
Notwithstanding any provision herein to the contrary, Termination After Change
in Control shall not include any termination of the Participant’s Service with
the Participating Company Group which (1) is for Cause; (2) is a result of the
Participant’s death or disability; (3) is a result of the Participant’s
voluntary termination of Service other than for Good Reason; or (4) occurs prior
to the effectiveness of a Change in Control.

A-4